DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 10/21/21, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, “a micro-lens array coupled to the one or more light-emitting elements and configured to angularly distribute light from the one or more light-emitting elements” as recited in independent claim 1; “one or more micro-lenses coupled to the one or more light-emitting elements,” as recited in independent claim 7; or “a micro-lens coupled to the one or more light-emitting elements and configured to angularly distribute light from the one or more light-emitting elements,” as recited in independent claim 14.  Applicants argue that the prior art teaches instead “that the emissive display is coupled to the fiber taper and not to the micro-lens array.”
The Examiner respectfully notes that the claims do not require the micro-lens array to be directly coupled to the one or more light emitting elements.  Lucente discloses (e.g. figure 2) a micro-lens array (220, lenslet array) coupled to the one or more light-emitting elements (the lenslet array 220 is coupled to the light emitting surface 200 via tapers 210) to angularly distribute light from the one or more light-In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally Applicants argue that “[t]he structure of Speier is technically inconsistent with the structure taught by Lucente” and that “rejection is motivated by impermissible hindsight based on the present application.” In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Lucente discloses drive circuitry coupled to the one or more light-emitting elements (drive circuitry is omitted from figure 1) [0042-0047].  However, Lucente does not explicitly disclose that the drive circuitry implemented in a quad flat no leads (QFN) package.  Lucente et al. and Speier et al. are related as circuit devices.  Speier et al. discloses driver circuitry implemented in a quad flat no leads (QFN) package (the 
Further, in response to applicant's argument that “the structure of Lucente cannot be modified to couple the lens 124 to the substrate over the light-emitting elements as taught by Speier without rendering the resulting structure ineffective for the purposes taught by Lucente”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Lucente discloses the claimed invention except for the specific driving circuitry.  Speier is relied upon to teach the QFN package in order to improve heat transfer out of the circuit.  Other elements of Speier are not being incorporated into the combination of the references to meet the limitations as currently presented.
In regards to claims 4, 11 and 17, Applicants argue that the prior art of record does not teach, or reasonably suggest, the tile pins. The Examiner respectfully disagrees.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to claims 2, 3, 9 and 15, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucente et al. (US 2008/0144174) in view of Speier et al. (US 2008/0296589) (both of record).
Consider claim 1, Lucente et al. disclose (e.g. figure 2) an apparatus comprising: 
a display circuit (omitted from drawing) [0042]; and
a plurality of integrated holographic elements (hogels) coupled to the display circuit (active hogel array), each hogel of the plurality of integrated active hogels comprising: 
one or more light-emitting elements (200, light-emitting surface of emissive display); and
a micro-lens array (220, lenslet array) coupled to the one or more light-emitting elements (the lenslet array 220 is coupled to the light emitting surface 200 via tapers 210) to angularly distribute light from the one or more light-emitting elements; and
drive circuitry coupled to the one or more light-emitting elements (drive circuitry is omitted from figure 1) [0042-0047]. 
However, Lucente does not explicitly disclose that the drive circuitry implemented in a quad flat no leads (QFN) package.  Lucente et al. and Speier et al. are related as circuit devices.  Speier et al. discloses driver circuitry implemented in a quad flat no 
Consider claim 2, the modified Lucente reference discloses an apparatus, wherein the drive circuitry receives data from a second circuit (dual voltage supply) [0093 of Lucente].  However, the modified Lucente reference does not explicitly disclose using low-voltage differential signaling.  Although the modified Lucente reference does not explicitly disclose low-voltage differential signaling, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that low-voltage differential signaling could be used since a dual voltage supply is disclosed and there are a finite potential ways in which the voltages can be selected relative to each other (high voltage, low voltage, medium voltage).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the second voltage to be a low-voltage differential signal in order to provide a signaling that operates at low power and can run at very high speeds.

Consider claim 4, the modified Lucente reference discloses an apparatus, further comprising: a plurality of tiles (modules form an NxM grid to form the display), each tile of the plurality of tiles including: a subset of the plurality of integrated active hogels (each module helps form the hogels); tile circuitry to provide first data to the subset (circuitry is not shown in the figure but utilized for the proper functioning of the apparatus); and a support including one or more alignment pins (mounting boss) to engage adjacent tiles to facilitate alignment of the tiles into an array of tiles (mounting boss helps modularize the sub-components) [0042-0047 of Lucente].
Consider claim 5, the modified Lucente reference discloses an apparatus, further comprising: a plurality of panels (plurality of panels form the NxM grid), each panel of the plurality of panels including: a second subset of the plurality of tiles (modules form the NxM grid); and panel circuitry to provide second data to the tile circuitry of each of the tiles of the array of tiles (circuitry is not shown in the figure but utilized for the proper functioning of the apparatus) [0042-0047 of Lucente].
Consider claim 6, the modified Lucente reference discloses an apparatus, further comprising: a display comprising the plurality of panels (modules placed together to form the NxM grid); and wherein the display circuit is coupled to the panel circuitry and 
Consider claim 7, Lucente et al. disclose (e.g. figure 2) an apparatus comprising:
a plurality of integrated active holographic elements (hogels) (active hogel array), each integrated active hogel comprising:
one or more light-emitting elements (200, light-emitting surface of emissive display); 
one or more micro-lenses (220, lenslet array) coupled to the one or more light-emitting elements (the lenslet array 220 is coupled to the light emitting surface 200 via tapers 210); and
optical driver circuitry coupled to the one or more light-emitting elements (drive circuitry is omitted from figure 1) [0042-0047]. 
However, Lucente does not explicitly disclose that the drive circuitry implemented in a quad flat no leads (QFN) package.  Lucente et al. and Speier et al. are related as circuit devices.  Speier et al. discloses driver circuitry implemented in a quad flat no leads (QFN) package (the connection means can include a quad flat no-lead for the light-emitting elements and the controller/circuit) [0059].  It would have been obvious to 
Consider claim 8, the modified Lucente reference discloses an apparatus, wherein the plurality of integrated active hogels are arrayed to form a light field display (the modules form an NxM grid to form the display system) [0042-0047 of Lucente].
Consider claim 9, the modified Lucente reference discloses an apparatus, wherein each integrated active hogel comprises an overmold (240, module frame) formed from an opaque material, the overmold to extend around the one or more light-emitting elements to reduce light leakage between adjacent integrated active hogels of an array of integrated active hogels (see figure 1, the module frame prevents light leakage) [0042-0047 of Lucente].
Consider claim 10, the modified Lucente reference discloses an apparatus, wherein the micro-lens extends over the one or more light-emitting elements to angularly distribute light into a plurality of light rays (the lenslet array 220 extends over the light emitting elements to angularly distribute the light) [0042-0047 of Lucente].
Consider claim 11, the modified Lucente reference discloses an apparatus, further comprising a plurality of tiles (modules form an NxM grid to form the display), each tile of the plurality of tiles including: a subset of the plurality of integrated active hogels (each module helps form the hogels); tile circuitry to provide first data to the subset (circuitry is not shown in the figure but utilized for the proper functioning of the apparatus); and a support including one or more alignment pins (mounting boss) to 
Consider claim 12, the modified Lucente reference discloses an apparatus, further comprising a plurality of panels (plurality of panels form the NxM grid), each panel of the plurality of panels including: a second subset of the plurality of tiles (modules form the NxM grid); and panel circuitry to provide second data to the tile circuitry (circuitry is not shown in the figure but utilized for the proper functioning of the apparatus) [0042-0047 of Lucente].
Consider claim 13, the modified Lucente reference discloses an apparatus, further comprising: a display comprising the plurality of panels (modules placed together to form the NxM grid); and wherein the display circuit is coupled to the panel circuitry and configured to provide display data to the panel circuitry of each panel of the plurality of panels independent of other panels of the plurality of panels (circuitry is not shown in the figure but utilized for the proper functioning of the apparatus); and wherein the panel circuitry determines a plurality of portions of the display data, the panel circuitry to provide a selected portion of the plurality of portions to a selected one of the plurality of tiles (i.e. the hardware dedicated to that module) [0047-0052 of Lucente].
Consider claim 14, Lucente et al. disclose an apparatus comprising:
a plurality of integrated active holographic elements (hogels) (active hogel array), each hogel comprising: 
one or more light-emitting elements (200, light-emitting surface of emissive display);

drive circuitry coupled to the one or more light-emitting elements (drive circuitry is omitted from figure 1) [0042-0047]. 
However, Lucente does not explicitly disclose that the drive circuitry implemented in a quad flat no leads (QFN) package.  Lucente et al. and Speier et al. are related as circuit devices.  Speier et al. discloses driver circuitry implemented in a quad flat no leads (QFN) package (the connection means can include a quad flat no-lead for the light-emitting elements and the controller/circuit) [0059].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Lucente to include the QFN package, as taught by Speier et al., in order to improve heat transfer out of the circuit.
Consider claim 15, the modified Lucente reference discloses an apparatus, where each integrated active hogel of the plurality of integrated active hogels further comprises an overmold (240, module frame) extending around a periphery of the one or more light-emitting elements to reduce light leakage between adjacent ones of the plurality of integrated active hogels (see figure 1, the module frame prevents light leakage) [0042-0047 of Lucente].
Consider claim 16, the modified Lucente reference discloses an apparatus, wherein the plurality of integrated hogels forms an array to present a light-field three-dimensional image using a light-field display (an autostereoscopic 3D display is provided) [0050].

Consider claim 18, the modified Lucente reference discloses an apparatus, further comprising a plurality of panels (plurality of panels form the NxM grid), each panel of the plurality of panels including: a second subset of the plurality of tiles (modules from the NxM grid); and panel circuitry to provide second data to the tile circuitry (circuitry is not shown in the figure but utilized for the proper functioning of the apparatus) [0042-0047 of Lucente].
Consider claim 19, the modified Lucente reference discloses an apparatus, further comprising a display comprising the plurality of panels (modules placed together to form the NxM grid), wherein: the display circuit is coupled to the panel circuitry and configured to provide display data to the panel circuitry of each panel of the plurality of panels independent of other panels of the plurality of panels (circuitry is not shown in the figure but utilized for the proper functioning of the apparatus); and the panel circuitry determines a plurality of portions of the display data, the panel circuitry to provide a selected portion of the plurality of portions to a selected one of the plurality of tiles (i.e. the hardware dedicated to that module) [0047-0052 of Lucente].
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872